Citation Nr: 1137235	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disability on a direct basis.

2. Entitlement to service connection for muscle pain and spasm, other than of the back, knees, and right shoulder, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a rash, other than shingles, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a sleep disorder to include as due to an undiagnosed illness.

5. Entitlement to service connection for headaches to include as due to an undiagnosed illness.

6. Entitlement to service connection for fatigue to include as due to an undiagnosed illness.

7. Entitlement to service connection for mood swings to include as due to an undiagnosed illness.

8. Entitlement to service connection for chest pain to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a low back disability on a direct basis; and also denied service connection for the following conditions, to include as due to an undiagnosed illnesses:  muscle pain and spasm of the low back, joint pain of the knees, muscle pain and spasm other than of the back and knees, a rash other than shingles, a sleep disorder, headaches, for fatigue, mood swings, chest pain, and gastrointestinal complaints including irritable bowel syndrome.  

In February 2009, the Board issued a decision, denying service connection for muscle pain and spasm of the low back, as due to an undiagnosed illness.  In February 2009, the Board also issued a remand, of the other issues on appeal, to the Appeals Management Center (AMC), in Washington, DC, in order to schedule the Veteran for a VA examination.  Because this has been accomplished, the Board concludes there has been substantial compliance with the prior remand directives, and an additional remand of this matter is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that by January 2011 rating decision, the RO granted service connection for retropatellar syndrome of the right and left knees and for degenerative joint disease of the right shoulder; and by June 2011 rating decision, the RO granted service connection for irritable bowel/gastrointestinal problems.  Those issues have been resolved and are no longer before the Board on appeal.


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against a finding that the Veteran's low back disability, to include spondylosis and degenerative disease, are related to his active military service or any incident therein, or that any such disability was manifested within one year of separation from service.

2. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

3. The Veteran's muscle pain and spasm, other than of the back, knees, and right shoulder, has been attributed to known clinical diagnoses (cervical degenerative joint disease, left shoulder degenerative joint disease) which were not manifested in service and are not shown to be related to his active service.

4. The preponderance of the evidence is against finding that the Veteran has a rash, other than shingles, that is of service origin. 

5. The Veteran's sleep disorder has been diagnosed as insomnia and attributed to a known clinical diagnosis (depression) which was not manifested in service and is not shown to be related to his active service.

6. The Veteran's headaches have been attributed to a known clinical diagnosis (allergic rhinitis) which was not manifested in service and is not shown to be related to his active service.

7. The Veteran's fatigue has been attributed to insomnia and to a known clinical diagnosis (depression) which was not manifested in service and is not shown to be related to his active service.

8. The Veteran's mood swings have been attributed to known clinical diagnoses (impulse control disorder, depression, and anxiety disorder) which were not manifested in service and are not shown to be related to his active duty service. 

9. The Veteran's chest pain has been attributed to a known clinical diagnosis (costochondritis) which was not manifested in service and is not shown to be related to his active duty service.


CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by service and cannot be presumed to have been.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. Service connection for muscle pain and spasm, other than of the back, knees, and right shoulder, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

3. Service connection for a rash, other than shingles, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

4. Service connection for a sleep disorder, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

5. Service connection for headaches, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

6. Service connection for fatigue, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

7. Service connection for mood swings, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

8. Service connection for chest pain, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2005 that fully addressed the notice elements and were sent prior to the initial RO rating decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that the RO sent the Veteran a letter in March 2006 informing him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service treatment records (STRs) and post-service treatment records for the Veteran.  The Board finds that the VA examinations in March 2009, April 2009, October 2010, and February 2011 are adequate, in that they included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Claim for Direct Service Connection for a Low Back Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran had ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran contends he has various illnesses and problems due to his service in the Persian Gulf War.  He has specifically contended that he has low back signs or symptoms, including muscle pain and spasms, due to an undiagnosed disability, related to his Persian Gulf service.  By February 2009 decision, however, the Board denied service connection for muscle pain and spasm of the low back (also described as spondylosis and left scoliosis of the lumbar spine) due to an undiagnosed illness, based on the finding that the Veteran's low back symptoms had been related to a diagnosis (spondylosis and scoliosis).  In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, in February 2009, the Board did not resolve the issue of whether service connection was warranted for a low back disability on a direct basis, but rather remanded that issue for further consideration.  Thus, herein the Board will consider whether service connection is warranted on a direct basis for a low back disability.  See Combee v. Brown, supra.

The record reflects that the Veteran has a current low back disability.  A private x-ray report of the lumbar spine, dated in January 2004, showed mild spondylosis and left scoliosis.  On VA examination in April 2009, the diagnosis was thoracolumbar degenerative joint disease.  On VA examination in October 2010, the diagnosis was mild upper lumbar and lower thoracic spondylosis and mild degenerative joint disease, and the examiner noted that the Veteran did not have scoliosis.  Thus, the record is clear that the Veteran has a current diagnosis of a low back disability. 

The available STRs are negative for any report of or finding of any low back complaints, findings, or treatment.  Although there are apparently missing STRs, the Board notes that the Veteran has not reported having any in-service complaints or treatment for any low back symptoms.  Rather, the Veteran reported (on a VA examination in March 2009) that he developed back and joint pains during the last few years of service, but then also reported (on a VA examination in October 2010) that he first began having back problems in either 2001 or 2002 - after service.  

What is missing from the record is competent evidence showing that the Veteran's current low back disability is causally related to service, to include any injury in service.  38 C.F.R. § 3.303.  Private treatment records show that in January 2004, the Veteran complained of low back pain that came and went, but had been there for quite awhile, with no known injury to the back.  On a VA examination of the spine in October 2010, the Veteran reported he began having back problems in either 2001 or 2002, after service, and claimed he had low back pain coming up the center of his spine to the base of his neck.  The diagnosis was mild upper lumbar and lower thoracic spondylosis, with chronic low back pain, and mild degenerative joint disease.  With regard to the requested opinion, the examiner noted that the Veteran did not have scoliosis.  The examiner also noted that the Veteran had no history of any type of injury that occurred in service or any type of event that would have led to premature development of spondylosis or degenerative disc disease, and had no other risk factors.  The examiner opined that the changes in the Veteran's back appeared to be a normal part of aging, and that he had low back pain which was not well correlated with any type of change on x-ray.  The examiner opined that it was not likely that the Veteran's period of service had anything to do with his current spine problems, to include the diagnosed mild spondylosis, which appeared to simply be due to aging.  The examiner also noted that the Veteran did appear to have a more advanced version of it for his age, but saw nothing in the Veteran's service history that could cause this.  Thus, there is probative and persuasive medical evidence against a link between a current back disability and service.  And a review of the record reveals that the Veteran has not submitted competent medical evidence to the contrary.

The Board recognizes that the Veteran may have sincerely contended that his current low back symptoms are related to service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, but the Board does not find that the etiology of low back symptoms or disability is subject to lay diagnosis.  Jandreau, supra.  The Board does not find that linking back symptoms to service, as contrasted to merely reporting back symptoms in service, is subject to lay diagnosis.  That is to say, the Board finds no basis for concluding that a lay person, such as the Veteran, would be capable of discerning whether he had a back disorder related to any incident of service, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications.  Buchanan, supra.

The Board also notes that despite the Veteran's assertions that he has a back disability related to active service, he has not linked his back symptoms to any incident or event in service - other than to say he has back pain related to his service in the Persian Gulf War, and to report that his back pain had an onset after service.  With consideration of the record, the lack of any report or finding of any back problems or injury in service, and the absence of any competent, medical opinion suggesting a causal link between the Veteran's current low back disability and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and the claim of service connection, on a direct basis, for a low back disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection Claims for Symptoms due to Undiagnosed Illness

1. Factual Background

Private treatment records show that in December 2001, the Veteran complained of a painful, itchy rash on his left posterior and anterior chest, that he had for about two weeks.  The assessment was shingles.  In January 2004, he complained of low back pain that radiated up to his shoulders.  He reported that the pain comes and goes, but had been there for awhile, and he had no know injury to the back.  He reported that once that pain went away, he had pain inside the chest area like a twinge sensation, and the chest pain was not associated with shortness of breath, nausea, or vomiting.  He reported that on occasion he had some numbness in the arms, and was a little bit anxious at times.  He also complained of neck pain, mainly when he turned side to side, but did not feel any spasms.  There was no history of any injury to the neck.  The assessment included intermittent chest discomfort, cervical pain, and anxiety.  He was seen two weeks later in January 2004, and reported that his intermittent chest discomfort had decreased and he had not had any since the last visit.  He reported having minimal neck pain, which started to develop again when he stopped taking medication.  He was feeling less anxious and more relaxed.  The assessment included intermittent chest discomfort -resolved, and cervical spasm - resolving.  In February 2004, he denied chest pain, heaviness, and radiation, denied headache or dizziness, and denied any new lesions.  Examination showed a small suspicious sebaceous cyst on the right scapular area which was to be excised.  

Private treatment records further show that in May 2004, the Veteran had a lesion on the right upper back, suspicious for possible melanoma, removed.  In October 2005, he was seen for back pain, on and off, and on examination he denied chest pain, and reported no rashes or  non-healing lesions.  He reported no increased nervousness, mood changes, or depression, and was noted to be coping well.  Examination of the skin showed no significant lesions, irritation, rashes, or ulcers.  

On a VA examination for mental disorders in March 2009, the Veteran reported he still had mood swings - switching from happy to angry in a few seconds.  His problems also included road rage, poor stress tolerance, and being easily angered.  It was also noted that he had some mild depression characterized by insomnia, fatigue, reduced appetite, and sadness when he thought of the death of his mother.  His depression came and went, and was noted to be present about 10 to 15 percent of the time.  He reported having daily moderate to severe pain throughout his body, which interfered with sleep.  He also reported that his anger started during his third year as a DI (drill instructor) because he could not be with his family and because his wife complained about him being away.  It was noted that his physical and psychological problems had their onset around 1998.  On objective examination it was noted that the Veteran had sleep impairment, that he tossed and turned and woke frequently, and that back or knee pain often woke him up.  It was noted that he had panic attacks, and that a few years ago, over a period of 30 days he had three episodes of chest pain, accelerated heart rate with sweating, and severe fear, and went to a doctor who told him he was having a panic attack.  He reported he had none since.  He reported he got angry and tailgated when provoked while driving, and also screamed and yelled once per week.  The diagnoses included impulse control disorder, depressive disorder, and anxiety disorder.  The examiner noted the Veteran reported a history of problems controlling his anger starting in service, and that he continued to have verbal outbursts of moderate severity at home.  The examiner commented that the risk factors for the Veteran's current mental health symptoms included his exposure to chemical substances during Desert Storm, as well as several other factors.   

On a VA Persian Gulf protocol examination in April 2009, the Veteran reported having problems with muscle pain or spasms since approximately 2001, a rash since approximately 1999, a sleep disorder since approximately 1995, headaches since approximately 1998, fatigue since approximately 1998, and chest pain since approximately 2002.  He reported having bad sinus problems, and had been told this might be causing headaches.  He reported frontal headaches or pressure, and that he had sinus problems for years, but worse since about 2002 when he came to West Virginia.  He reported that a slight blow of his nose caused liquid to come out of his eyes and relieved the pressure in his head.  On neurologic evaluation, he reported that he only had headaches in conjunction with sinus congestion, that these occurred every other day, that they lasted about three hours at the longest and were not prostrating.  On cardiac evaluation, he reported developing chest pain in 2002, and believed it was musculoskeletal and related to his shoulders.  He reported having a negative cardiac evaluation approximately three years ago, and had pain from his neck, to his shoulders, to his chest.  He reported that the rash started in 1999, that he last had this rash in 2008, that it had always been on his arms, and that it looked like poison ivy that had been irritated.  He reported the rash itched and also burned if he sweated.  He treated with ointment, and the rash would last about a month.  

Further on the VA Persian Gulf examination in April 2009, the Veteran reported that since approximately 1995 he had trouble with sleep.  He would stay up until he was very tired and then went to bed.  He would typically toss and turn for about an hour because of back pain, then fall asleep, and wake up a few hours with his arms numb and asleep, and feeling like he had thousands of needles in his arms.  He reported generalized muscle aches and weakness, but this was noted to be primarily affecting the lower extremities.  He did not have fatigue lasting for 24 hours or more after exertion.  The examiner noted that the Veteran did have headaches with joint pain, but this was not migratory and seemed to be consistently the same joints.  He did have sleep disturbance, but the examiner noted that he did not meet the diagnostic criteria for chronic fatigue syndrome.  He reported his symptoms were constant, but he had never been diagnosed with fibromyalgia, although it had been discussed.  He had musculoskeletal pain affecting his shoulders, knees, ankles, neck, and lower back, as well as muscle pain and weakness in his calves, which he described as a fatigued feeling.  The impressions included no rash on examination today, so no diagnosis was possible; insomnia; chronic, recurrent headaches with allergic rhinitis; fatigue secondary to insomnia and depression; costochondritis or musculoskeletal chest wall pain, non-cardiac in origin, which represented pain radiating from the neck and shoulders to the chest; mild irritable bowel syndrome; claimed muscle pain and spasms; tendonitis of the bilateral ankles; degenerative joint disease of the cervical spine; degenerative joint disease of the thoracolumbar spine; and bilateral carpal tunnel syndrome.  

Finally, on the VA examination in April 2009, with regard to the specific questions asked, the examiner indicated the record showed objective evidence of muscle pain and spasms of the back and neck, and chest pain, but did not show objective evidence of a rash, a sleep disorder, headaches, fatigue, or mood swings.  The examiner opined that it was at least as likely as not that the record showed objective evidence of muscle pain and spasms of joints, other than the knees, and chest pain, but that it was less likely as not that the record showed objective evidence of a rash, sleep disorder, headaches, fatigue, and mood swings.  With regard to whether there was a minimum six month period of chronicity of those objective indicators, the examiner indicated that the Veteran's neck and back pain was noted back to 2004 and chest pain was noted back to 2004, but noted that it was impossible to state without resorting to mere speculation if the above noted conditions have been constantly present since the dates noted.  

On a VA examination addendum dated in February 2011, the examiner opined that cervical spine degenerative joint disease was not caused by or a result of military service, and provided rationale that there was no evidence of neck pain or treatment for any neck condition in service, and no evidence of neck pain until several years after service.  The examiner also opined that left shoulder degenerative joint disease was not caused by or a result of military service, and provided rationale that there was no evidence of left shoulder or treatment in service, and no evidence of left shoulder pain until several years after service.  Finally, the examiner opined that costochondritis was not caused by or a result of service, providing rationale that that there was no evidence of chest wall pain or treatment for any chest wall pain in service, and no evidence of chest wall pain until several years after service.  

On a VA examination addendum, dated in February 2011, the examiner opined that the Veteran's diagnosed mental condition (impulse control disorder, depression, anxiety disorder) was less likely as not cause by or a result of military service.  The examiner provided rationale that there was no indication in the service records of any events or issues either causing or relating to psychiatric symptoms, diagnoses, or treatment; that there was no subsequent record of any psychiatric symptoms, diagnosis, or treatment in VA records, and that the only reported outpatient psychiatric treatment was for brief treatment for depression, following the Veteran's mother's death in 2004.  The examiner also noted that the Veteran's difficulties growing up could contribute to the development of an impulse control disorder, depression, and/or anxiety disorder.  

2. Laws and Regulations

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period; thus, he is deemed a "Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(b)(4).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

Signs or symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss and/or (13) menstrual disorders.  See 38 C.F.R. § 3.317(b).  

A claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indication" of disability.  See 38 C.F.R. § 3.317(a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2); Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the aforementioned presumption is not the sole method for showing causation. 

Effective October 7, 2010, VA made some technical revisions to 38 C.F.R. § 3.317 to remove a potential source of confusion and to more effectively implement Congress's intent as expressed in 38 U.S.C. § 1117.  See 75 Fed. Reg. 194 (October 7, 2010).  Specifically, VA amended § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and do not reflect an exclusive list of such illnesses.  Additionally, the amendment removed § 3.317(a)(2)(i)(B)(4) which reserved to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii).  VA removed this provision to provide VA adjudicators the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  The amendment also revised § 3.317(a)(2)(ii) to add diabetes and multiple sclerosis as examples of chronic multisymptom illnesses of partially understood etiology and pathophysiology that are not considered medically unexplained chronic multisymptom illnesses.

These amendments are applicable to claims pending before VA on October 7, 2010, as well as to claims filed with or remanded to VA after that date.  The record reflects that the Veteran has not been provided notice of the revisions discussed above, and the Board must determine whether it would be potentially prejudicial to the Veteran in adjudicating these claims without providing him notice and further opportunity to provide evidence and/or argument in support of his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the Board finds that the revisions to 38 C.F.R. § 3.317 during the pendency of this appeal have virtually no applicability to the claims at hand.  The changes in 75 Fed. Reg. 194 provided definitional clarification for issues which are not in controversy in this case.  As such, the Board finds that no prejudice accrues to the Veteran in proceeding to a final adjudication of the claims.

3. Discussion

The Veteran essentially contends that he has muscle pain and spasm, other than of the back, knees, and right shoulder; a rash, other than shingles; a sleep disorder; headaches; fatigue; mood swings; and chest pain, that are due to undiagnosed illness stemming from his service in Southwest Asia during the Gulf War.  

a. Rash, Other than Shingles

The Veteran contends that he has rash as a result of his service in Southwest Asia during the Gulf War.  STRs do not show any complaints of or treatment for a rash.  Post-service treatment records show that in December 2001, he was treated for shingles.  In May 2004, he had a small suspicious lesion removed on his right upper back.  Thereafter, in October 2005, he denied any rash, and objective examinations failed to show any rashes.  On a VA Persian Gulf protocol examination in April 2009, he reported having problems with a rash since approximately 1999, that he last had this rash in 2008, that it had always been on his arms only, and that it lasted about a month before it was completely gone.  The impressions included: no rash on examination today, so no diagnosis was possible.  The examiner opined that it was less likely as not that the record showed objective evidence of a rash.  

The Board notes that, in order to warrant service connection for an undiagnosed illness, it must be a chronic condition, meaning that it existed for six months or more or exhibited intermittent episodes of improvement and worsening over a 6 month period.  38 C.F.R. § 3.317.  In this case, the preponderance of the competent evidence of record is against finding that the Veteran's claimed rash has existed for any such period of time.  Therefore, service connection for a rash, other than shingles, must be denied.  Since the Veteran does not have a diagnosed disorder manifested by a rash, other than shingles, consideration of service connection on a direct basis is not necessary.  Combee, supra.

As noted, for a disorder to be service-connected under 38 C.F.R. § 3.317, the symptoms would need to be considered chronic.  The Board observes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board finds that the Veteran is competent to provide lay evidence with regard to the frequency and severity of his rash; however, in the instant case, the evidence reflects very few instances where the Veteran provided such lay evidence.  The record contains medical records showing treatment of various medical conditions, but these records do not show that the Veteran indicated he had ongoing complaints of rash such as to meet the criteria of being considered chronic.  In addition, he has not provided any lay evidence that his rash is related to or the result of a diagnosed disorder.

Based upon the foregoing, the Board concludes that the Veteran is not entitled to service connection for a rash, other than shingles.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a rash, other than shingles, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, supra).

b. Muscle Pain and Spasm, other than of the Back, Knees, and Right Shoulder; Sleep Disorder; Headaches; Fatigue; Mood Swings; and Chest Pain

The Board initially notes that on the VA examination in April 2009, the examiner found that the record did show objective evidence of chest pain, but not show objective evidence of a sleep disorder, headaches, fatigue, or mood swings.  As noted above, in order to warrant service connection for an undiagnosed illness, it must be a chronic condition, meaning that it existed for six months or more or exhibited intermittent episodes of improvement and worsening over a 6 month period.  38 C.F.R. § 3.317.  Although it is not clear from the medical records that the Veteran's reported sleep disorder, headaches, fatigue, and mood swings have been chronic conditions, even if the Board were to accept the Veteran's contentions in this regard, and find that these conditions are chronic, the record reflects that all of these symptoms have been linked to diagnosed disabilities.  In that regard, the Board notes that the Veteran's symptoms of muscle pain and spasm, other than of the back, knees, and right shoulder; sleep disorder; headaches; fatigue; mood swings; and chest pain, have all been attributed to known clinical diagnoses - to include cervical degenerative joint disease, left shoulder degenerative joint disease, depression, allergic rhinitis, insomnia and depression, impulse control disorder, depressive disorder, anxiety disorder, and costochondritis.  As the Veteran's symptoms been attributed to known clinical diagnoses, service connection for these reported conditions may not be granted based on his Persian Gulf veteran status.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

While service connection cannot be established pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Veteran is also entitled to consideration of whether service connection of the claimed symptoms/disabilities may be established on a direct basis under 38 U.S.C.A. § 1110 or a presumptive basis under 38 U.S.C.A. § 1112.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

STRs are negative for any complaints, findings, or treatment referable to the claimed disabilities to include cervical degenerative joint disease, left shoulder degenerative joint disease, depression, allergic rhinitis, insomnia, impulse control disorder, depressive disorder, anxiety disorder, and costochondritis.  Moreover, degenerative joint disease of the cervical spine and left shoulder did not manifest during the one- year presumptive period following the Veteran's discharge from service.  There is also no competent medical evidence of record that otherwise shows that the claimed disabilities (cervical degenerative joint disease, left shoulder degenerative joint disease, depression, allergic rhinitis, insomnia , impulse control disorder, depressive disorder, anxiety disorder, and costochondritis) are related to any incident of the Veteran's service, other than mere service in the Persian Gulf War.  The Veteran is competent to report that he experiences pain and/or other symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he cannot provide a competent opinion that his pain or other symptoms are causally related to service, because the question of etiology of any disability is not lay-observable and requires medical expertise.  

VA physicians have, after reviewing the record, opined that the current degenerative joint disease of the cervical spine and left shoulder, depression, allergic rhinitis, insomnia, impulse control disorder, depressive disorder, anxiety disorder, and costochondritis are not related to service.  The VA examiners are competent to render such an opinion.  Moreover, they reviewed the claims folder, including prior relevant examinations and provided a reason for their conclusions.  The examinations were adequate and the examiners' conclusions carry the greatest probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, the Board finds that service connection for muscle pain and spasm, other than of the back, knees, and right shoulder; sleep disorder; headaches; fatigue; mood swings; and chest pain is not warranted on a direct or presumptive basis.

In summary, the record fails to show competent and probative evidence of muscle pain and spasm, other than of the back, knees, and right shoulder; sleep disorder; headaches; fatigue; mood swings; and chest pain, in service or for many years thereafter, and the preponderance of the evidence is against a finding that the conditions are due to or aggravated by service, to include as due to undiagnosed illness.  Therefore, the Board finds that the preponderance of the evidence is against the claims for service connection for muscle pain and spasm, other than of the back, knees, and right shoulder; sleep disorder; headaches; fatigue; mood swings; and chest pain, and the appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 












							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability, on a direct basis, is denied.

Service connection for muscle pain and spasm, other than of the back, knees, and right shoulder, to include as due to an undiagnosed illness, is denied.

Service connection for a rash, other than shingles, to include as due to an undiagnosed illness, is denied.

Service connection for a sleep disorder to include as due to an undiagnosed illness is denied.

Service connection for headaches to include as due to an undiagnosed illness is denied.

Service connection for fatigue to include as due to an undiagnosed illness is denied.

Service connection for mood swings to include as due to an undiagnosed illness is denied.

Service connection for chest pain to include as due to an undiagnosed illness is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


